SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

613
KA 14-01520
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHARLES L. MOSLEY, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Melchor E.
Castro, A.J.), rendered May 14, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted assault in the second degree
(Penal Law §§ 110.00, 120.05 [6]). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence (see id. at
255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court